

EXHIBIT 10.1
CONFIDENTIAL TREATMENT REQUESTED
THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED MATERIAL IS MARKED WITH A [****] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




AMENDMENT NO. FIVE
TO
AMENDED AND RESTATED
PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
BETWEEN COMENITY BANK
AND
STAGE STORES, INC.
SPECIALTY RETAILERS, INC.


THIS AMENDMENT NO. FIVE (“Gordmans Amendment”) to that certain AMENDED and
RESTATED PRIVATE LABEL CREDIT CARD PLAN AGREEMENT entered into as of the 8th day
of August, 2012 and effective as of the 1st day of August 2012 (“Agreement”)
among Stage Stores, Inc. (“SSI”) and Specialty Retailers, Inc. (“SRI”) (with SSI
and SRI hereinafter collectively referred to as “Stage”) and Comenity Bank
(formerly known as World Financial Network Bank) (“Bank”), is entered into by
and between Bank and SSI on the 11th day of August, 2017 (“Gordmans Amendment
Execution Date”).


WHEREAS, Stage and Bank previously entered into the Agreement pursuant to which,
among other things, Stage requested Bank to, and Bank agreed to, extend credit
to qualifying individuals in the form of private label open-ended credit card
accounts for the purchase of Goods and/or Services from Stage through designated
Sales Channels and to issue Credit Cards to qualifying individuals under the
Stage Nameplates.


WHEREAS, SRI, the wholly owned operating subsidiary of SSI and currently the
employer of all Stage employees, signed the Agreement solely for purposes of
Section 13.1(a) of the Agreement, thereby agreeing that the Amended and Restated
Private Label Credit Card Program Agreement dated March 5, 2004 by and among
SSI, SRI and Bank was terminated in its entirety upon the full execution of the
Agreement and thereby terminating SRI’s status as a separate party to the
Agreement effective August 1, 2012.


WHEREAS, SSI and Bank entered into Amendment No. One to the Agreement effective
as of February 1, 2013, Amendment No. Two to the Agreement effective as of
February 13, 2014 (no longer in effect), Amendment No. Three to the Agreement
effective as of May 4, 2014 (no longer in effect), and Amendment No. Four to the
Agreement effective as of March 28, 2016.


WHEREAS, SRI has acquired certain assets from the bankruptcy estate of Gordmans,
Inc., and its affiliates (collectively, “Gordmans, Inc.”), including the
Gordmans Mark (as defined below) and the right to cause Gordmans, Inc. to assume
and assign to SRI the leases of certain physical retail locations of Gordmans,
Inc., and SRI is operating physical locations as retail stores operating under
the Gordmans Mark.





--------------------------------------------------------------------------------






WHEREAS, pursuant to the Gordmans Agreement (as defined below), Bank issues
private label credit cards branded with the Gordmans Mark that may be used for
the purchase of goods and services sold in the sales channels operated by
Gordmans, Inc.


WHEREAS, Stage and Bank intend that certain credit cards originated under the
Gordmans Agreement and the corresponding accounts shall be converted into Credit
Cards and Accounts under the Plan in accordance with the terms of this Gordmans
Amendment.


WHEREAS, the Gordmans Agreement was rejected on July 31, 2017.


WHEREAS, SSI and Bank now desire to amend the Agreement as set forth herein.


NOW, THEREFORE, in consideration of the terms and conditions hereof, and for
other good and valuable consideration, the receipt of which is hereby mutually
acknowledged by the parties, SSI and Bank agree as follows:


1.
Definitions; References. Capitalized terms not otherwise defined in this
Gordmans Amendment are used herein as defined in the Agreement. Section 1.1 of
the Agreement is amended to add or modify, as appropriate, the following terms:



“Account” is amended by adding the following sentence to the end of the current
definition: “Additionally, Gordmans-Converted Accounts shall be considered
Accounts for purposes of this Agreement.”


“Cardholder” is amended by adding the following sentence to the end of the
current definition: “For clarity, holders and authorized users of
Gordmans-Converted Accounts shall be considered Cardholders for purposes of this
Agreement.”


“Covered Gordmans Stores” shall mean the retail locations listed in Schedule
1.1(d) attached hereto.


“Credit Card” is amended by adding the following sentence to the end of the
current definition. “For clarity, private label credit cards issued by Bank that
are associated with Gordmans Accounts shall be considered Credit Cards for
purposes of this Agreement.”


“Gordmans Accounts” shall mean each Gordmans-Converted Account and each Account
opened under the Plan after the Gordmans Amendment Effective Date under the
Gordmans Mark.


“Gordmans Agreement” shall mean the Private Label Credit Card Program Agreement
between World Financial Network National Bank and Gordmans, Inc. dated as of
September 6, 2002, as amended by that certain Amendment to Private Label Credit
Card Program Agreement between World Financial Network National Bank and
Gordmans, Inc. dated as of April 7, 2006, Second Amendment to Private Label
Credit Card Program Agreement between World Financial National Bank (as
successor by conversion to World Financial Network National Bank ) and Gordmans,
Inc. dated as of February 1, 2012 and Third Amendment to Private Label Credit
Card Program Agreement between Comenity Bank (as successor to World Financial
National Bank) and Gordmans, Inc. dated as of January 23, 2017.




2

--------------------------------------------------------------------------------





“Gordmans Amendment Effective Date” shall mean the date on which the retail
systems of the Covered Gordmans Stores are converted from the platform operated
by or on behalf of Gordmans, Inc. to the platform operated by or on behalf of
SRI as notified by Stage to the Bank, which was June 27, 2017.


“Gordmans-Converted Account” shall mean each individual open-end revolving line
of credit originated under the Gordmans Agreement for which no less than ten
percent (10%) of the in-store purchases on such account in the 18-month period
immediately preceding the Gordmans Amendment Effective Date occurred, in the
aggregate, in one or more Covered Gordmans Stores, regardless of whether such
line of credit is open to buy, is delinquent, is in default, or has been
written-off, but excluding any lines of credit for which the Cardholder has
declared bankruptcy, which have been closed for fraud, or which are subject to
pending litigation with Bank. For clarity, any open-end revolving line of credit
originated under the Gordmans Agreement that has not had an in-store Purchase in
a Covered Gordmans Store during the 18-month period immediately preceding the
Gordmans Amendment Effective Date shall not be considered a Gordmans-Converted
Account.


“Gordmans Mark” shall mean any trademark, service mark, or trade name acquired
by SRI from Gordmans, Inc. and added as a Stage Mark pursuant to this Gordmans
Amendment.


“Gordmans Stores” shall mean (i) any Covered Gordmans Stores, (ii) any physical
retail location owned or operated by SRI in the United States under the Gordmans
Mark that is opened by SRI after the Gordmans Amendment Effective Date and (iii)
any retail ecommerce website owned and operated by or on behalf of SRI
specifically under the Gordmans Mark targeting Customers residing in the United
States. For the sake of clarity, Gordmans Stores does not include stage.com. As
of the Gordmans Amendment Effective Date, the only Gordmans Stores will be the
Covered Gordmans Stores.


“Sales Channels” is amended by adding the following sentence to the end of the
current definition: “For clarity, all Gordmans Stores shall be considered Sales
Channels for purposes of this Agreement.”


“Stage Nameplate” is amended by adding “, Gordmans” to clause (i), immediately
after “Peebles”.


2.
Termination of Credit Cards Originated under the Gordmans Agreement. A new
Section 2.6 is added to the Agreement as follows:



“2.6     Termination of Credit Cards Originated under the Gordmans Agreement.


(a)On or before the Gordmans Amendment Execution Date, Bank shall cease
accepting applications for credit card accounts under the Gordmans Agreement;


(b)On or before [****] Bank shall cease to approve transactions initiated with
credit card accounts originated under the Gordmans Agreement that are not
Gordmans-Converted Accounts;




3

--------------------------------------------------------------------------------





(c)On or before the Gordmans Amendment Execution Date, Bank shall provide any
notice of account closure required by the Credit Card Agreements in order to
close all credit card accounts originated under the Gordmans Agreement that are
not Gordmans-Converted Accounts in accordance with Applicable Law;


(d)On or before [****] Bank shall have terminated utility for all credit card
accounts originated under the Gordmans Agreement that are not Gordmans-Converted
Accounts and have not otherwise been closed; and


(e)On before [****] Bank shall cease to use the Gordmans Mark in connection with
the program established by the Gordmans Agreement; provided, however, that Bank
may use the Gordmans Mark in a manner that constitutes nominative fair use
solely in connection with collecting outstanding balances on credit card
accounts originated under the Gordmans Agreement that are not Gordmans-Converted
Accounts.”
 
3.
Transition of Gordmans-Converted Accounts. A new Section 2.7 is added to the
Agreement as follows:



“2.7    Transition of Gordmans-Converted Accounts.


(a)As between the Bank and SSI, the parties agree that (i) all accounts
receivable generated prior to the Gordmans Amendment Effective Date from credit
cards originated under the Gordmans Agreement shall accrue to the benefit of the
parties to the Gordmans Agreement and any successors thereto, (ii) the parties
intend to provide SSI the benefit of all revenue generated on or after [****]
under the Gordmans Agreement as if it accrued under the Agreement [****] and
(iii) all liability in connection with the credit cards originated under the
Gordmans Agreement accruing prior to the Gordmans Amendment Effective Date,
including chargebacks, shall remain with the parties to the Gordmans Agreement
and any successors thereto. Bank acknowledges that Stage has not assumed and
will not assume the Gordmans Agreement and has no obligations thereunder,
notwithstanding the provisions of this Gordmans Amendment. In order to give
effect to clause (ii) above, Bank has exercised commercially reasonable efforts
to calculate the difference between (x) the amount which would be owed to SSI if
[****] and (y) the amount owing to Gordmans from the Gordmans-Converted Accounts
under the Gordmans Agreement [****] (“Gross-Up Amount”). Based upon Bank’s
calculations, the parties have mutually agreed that the total sum of the
Gross-Up Amount is [****]. Additionally, the parties have agreed that SSI is
entitled to payment of an additional [****] as payment for the [****] Monthly
Net Portfolio Yield. Within 10 Business Days following the Gordmans Amendment
Execution Date, Bank shall pay to SSI the sum of [****] as payment for the
Gross-Up Amount and the [****]


(b)As of the Gordmans Amendment Effective Date, (i) all Gordmans-Converted
Accounts shall be considered Accounts under the Agreement, (ii) all holders and
users of Gordmans-Converted Accounts shall be considered Cardholders under the
Agreement, (iii) all credit cards issued to holders and users of
Gordmans-Converted Accounts pursuant to the Gordmans Agreement shall be
considered Credit Cards under the Agreement, (iv) all Covered Gordmans Stores
shall be considered Sales Channels under the Agreement; and (v) the Gordmans
Mark shall be considered a Stage Mark under the Agreement.


4

--------------------------------------------------------------------------------





(c)As between Bank and SSI, the parties agree that beginning on the Gordmans
Amendment Effective Date, (i) all transactions initiated with a
Gordmans-Converted Account shall be subject to the terms of this Agreement, and
(ii) all accounts receivable and revenue generated from Gordmans-Converted
Accounts after the Gordmans Amendment Effective Date shall accrue to the benefit
of the parties to this Agreement as Accounts hereunder. Further, as between Bank
and SSI, the parties agree that Stage shall assume no interest in or liability
for credit cards originated under the Gordmans Agreement that do not become
Gordmans-Converted Accounts.


(d)Beginning on or before [****] Bank shall accept applications for Credit Cards
under the Agreement in Gordmans Stores.


(e)In connection with the conversion of Gordmans-Converted Accounts, Bank shall
not alter or modify account numbers issued to holders of Gordmans-Converted
Accounts pursuant to the Gordmans Agreement without Stage’s prior written
consent, which consent shall not be unreasonably withheld or delayed; provided,
however, that this subsection (f) shall not restrict Bank from modifying account
numbers for Gordmans-Converted Accounts in cases of suspected or actual fraud in
a manner that is consistent with its standard policies or any other purposes
permitted under the Agreement.


(f)Between the Gordmans Amendment Effective Date and [****] Bank shall use
commercially reasonable efforts to amend the credit card agreement between
holders of Gordmans-Converted Accounts and Bank so that the terms of such credit
card agreement are the terms of the Credit Card Agreement under the Plan
established and operated under the Agreement. Bank shall amend such credit card
agreements in compliance with Applicable Law and provide Cardholders such
notices and disclosures regarding such changes as are required by Applicable
Law.


(g)Bank shall [****] the redesign and reissuance of Credit Card plastics for the
Gordmans-Converted Accounts, which design shall be subject to Stage’s review and
approval as set forth in Section 3.4 of the Agreement. Bank shall commence and
complete such reissuance in [****]. Such reissuance shall not be considered a
“Stage Re-issuance” as defined in Section 3.4(e)(i) of the Agreement. [****]


(h)Bank shall deliver to Stage the information described in Section 3.13(d)(ii)
and Schedule 3.13(d) of the Agreement regarding the holders of the
Gordmans-Converted Accounts no later than [****]


(i)Promptly following the Gordmans Amendment Execution Date, the parties shall
mutually agree to a marketing plan for the Stage Nameplate operating under the
Gordmans Mark. Further, the parties acknowledge and agree that it is their
intent that the initial and annual marketing plans that will be adopted for the
Stage Nameplate operating under the Gordmans Mark will be separate and distinct
from the marketing plan(s) adopted for the other Stage Nameplates pursuant to
Section 2.4(a) of the Agreement and not subject to the requirements set forth in
Section 2.4(c)-(d) of the Agreement.


(j)Bank shall support cross acceptance of (i) Credit Cards bearing the Gordmans
Mark at Sales Channels operating under a Stage Nameplate other than Gordmans,
and (ii) Credit Cards bearing Stage Mark other than the Gordmans Mark at
Gordmans Stores,


5

--------------------------------------------------------------------------------





in each case as soon as possible following the Gordmans Amendment Execution
Date, but in no event later than [****]


(k)Notwithstanding any other provision of this Agreement, including Section
3.10(a)-(c) and paragraph (c) of Schedule 3.5(e), Stage shall have no obligation
to offer a Cardholder Loyalty Program in connection with Gordmans Accounts;
provided, however, that if Stage elects to offer a Cardholder Loyalty Program in
connection with Gordmans Accounts, each party shall have the obligations set
forth under the Agreement with respect to such Cardholder Loyalty Program.


(l)Notwithstanding Section 3.5(e) and Schedule 3.5(e) of the Agreement, the
Parties agree that (i) the [****] Average shall not apply to Gordmans Stores,
(ii) the [****] Rate shall not apply to merchandise sales on Gordmans Accounts
and (iii) and the value proposition requirement shall not apply to customers of
Gordmans Stores or holders of Gordmans Accounts.    


(m)Except as otherwise specified herein or in the Agreement, each party shall be
responsible for funding its own costs and expenses in connection with carrying
out its obligations hereunder.”


4.
Section 3.9 - Customer Service. Section 3.9 of the Agreement is amended by
adding a new subsection (e) as follows:



“Bank shall maintain a separate toll-free telephone line for the provision of
customer service for the Gordmans Accounts. Bank shall exercise commercially
reasonable efforts to maintain this telephone line at the telephone number
utilized for Gordmans, Inc. prior to the Gordmans Agreement Execution Date.”


5.
Section 3.15 - Communications and Systems Changes. The Agreement is amended by
adding a new Schedule 3.15(c) as attached hereto and a new subsection (c) to
Section 3.15 as follows:



“(c) Bank shall complete those changes set forth on Schedule 3.15(c) by the
completion date set forth in Schedule 3.15(c).”


6.
Section 7.5 - Stage Marks. The following sentence is added to the end of Section
7.5 of the Agreement as follows:



“Further, Stage has the legal right to use and permit the Bank to use, to the
extent set forth in the Agreement the Gordmans Mark.”


7.
Section 7.8 -Stage Representations and Warranties. A new Section 7.8 is added to
the Agreement as of the Gordmans Amendment Execution Date as follows:



“7.8    Gordmans-Converted Accounts. Stage represents and warrants that it has
all rights necessary, including under Applicable Law, to fulfill its obligations
as, and at the time, required by the Gordmans Amendment.”


8.
Section 9.6 - Bank Representations and Warranties. A new Section 9.6 is added to
the Agreement as of the Gordmans Amendment Execution Date as follows:





6

--------------------------------------------------------------------------------





“9.6    Gordmans-Converted Accounts. Bank represents and warrants that it has
all rights necessary, including under Applicable Law, to fulfill its obligations
as, and at the time, required by the Gordmans Amendment. Without limiting the
generality of the foregoing, Bank represents and warrants that it has all rights
necessary, including under Applicable Law, to convert the Gordmans-Converted
Accounts to Accounts under the Agreement and to carry out its obligations under
the Agreement. Bank further represents and warrants that it has all rights
necessary, including under Applicable Law, the Gordmans Agreement, the terms and
conditions of its agreements with the holders of Gordmans-Converted Accounts and
the privacy policy applicable to such Gordmans Converted Accounts, to share with
Stage all information about the holders of Gordmans-Converted Accounts that Bank
is required to share with Stage pursuant to the Agreement, including Section
3.13(d)(ii) and Schedule 3.13 of the Agreement, and to authorize Stage to use
and disclose such information regarding the holders of Gordmans-Converted
Accounts to the same extent permitted under the Agreement.”


9.
Section 11.1 - Indemnification. Section 11.1(b) of the Agreement is amended as
of the Gordmans Amendment Execution Date by deleting the word “and” immediately
preceding clause (vii) and adding the following language immediately after
clause (vii): “; (viii) the claims of any third party resulting from or related
to a Gordmans-Converted Account that arose prior to the Gordmans Amendment
Execution Date, including any protection programs, enhancement marketing
services or other ancillary products or services offered or provided by Bank to
holders of such Gordmans-Converted Accounts and any loyalty program offered to
holders of Gordmans-Converted Accounts prior to the Gordmans Amendment Execution
Date; (ix) the claims of any third party resulting from or related to accounts
originated under the Gordmans Agreement which are not Gordmans-Converted
Accounts; and (x) the claims of any third party, including any claims made by
Gordmans, Inc. or its bankruptcy estate or trustee arising out of or relating to
an alleged or actual breach by Bank of the Gordmans Agreement”.



10.
Section 12.1 - Term and Expiration. Section 12.1 of the Agreement is hereby
deleted in its entirety and replaced with the following:



“12.1 Term and Expiration. Upon execution by authorized representatives of both
parties, and unless terminated as provided herein, this Agreement shall become
effective as of the Effective Date and remain in effect until [****] (“Initial
Term”). At Bank’s sole discretion, Bank may elect to extend the Initial Term for
an additional two (2) years by providing written notice to Stage of such
election on or before [****] (“Option”). Upon the expiration of the Initial
Term, this Agreement shall automatically renew for successive [****] terms (each
a “Renewal Term”) thereafter, unless either party provides the other with at
least [****] months’ prior written notice of its intention not to renew this
Agreement beyond the expiration of the Initial or then-current Renewal Term, as
applicable.”


11.
Schedule 1.1(b) - Stage Marks. The parties hereby agree that Schedule 1.1(b) of
the Agreement is amended as of the Gordmans Amendment Effective Date by adding
Schedule 1.1(b) attached hereto.



12.
Schedule 1.1(d) - Covered Gordmans Stores. As of the Gordmans Amendment
Effective Date, Schedule 1.1(d) attached hereto is hereby added to the
Agreement.







7

--------------------------------------------------------------------------------





13.
Schedule 1.3(e) - Measurement Period Summary. The parties hereby agree that,
upon Bank’s exercise of the Option, Schedule 1.3(e) of the Agreement is amended
as follows:



(a)By changing measurement period 10 to be the full calendar year [****], adding
measurement period 11 to be the full calendar year [****] and adding measurement
period 12 to be the period from [****] through [****]


(b)By making the $/Account mailed for each new measurement period in (a) above,
the prior measurement period cost multiplied by the annual CPI adjustment.


(c)By making the Paperless Statement Target for each new measurement period
[****]


14.
Schedule 2.4(c) - Bank’s Marketing Commitments. The parties hereby agree that,
as of the Gordmans Amendment Execution Date, paragraph 3 of Schedule 2.4(c) of
the Agreement is amended and restated in its entirety to read as follows:



"Fund the redesign and reissuance of the Credit Card plastics for each Stage
Nameplate four (4) times during the Term: (i) first, within the twelve (12)
month period beginning on the Effective Date; (ii) second, during the calendar
year [****], but in any case before [****]; (iii) third, during the month of
[****] or at such other time as agreed by the parties; and (iv) fourth, during
the calendar year [****] but in any case before [****] or at such other time as
agreed by the parties. The Gordmans brand shall not be included in the first two
such reissuances. Each such re-issuance shall include substantially all
Cardholders who have made a Purchase using an Account during the [****] month
period immediately prior to the re-issuance (excluding a control population of
such Cardholders). Bank will also test re-issuance to Cardholders who have not
made a Purchase using an Account during the [****] month period immediately
prior to the re-issuance but who have made a Purchase using an Account during
the [****] month period beginning [****] months immediately prior to the
re-issuance and ending [****] months immediately prior to the re-issuance.
Notwithstanding the foregoing, any such re-issuance of the Credit Card plastics
shall be in accordance with Applicable Law and Bank’s Corporate Reissuance
Policy. Should any such re-issuance of the Credit Card plastics not comply with
Applicable Law or Bank’s Corporate Reissuance Policy, in lieu of the reissuance,
Bank shall, promptly following such determination, pay to Stage an amount equal
[****] and Stage shall use such funds, in its sole reasonable discretion, to
fund credit marketing program(s)."


15.
Schedule 3.2 - Plan Teams. Schedule 3.2 of the Agreement is amended as of the
Gordmans Amendment Execution Date as follows:



(a)The two parentheticals in subsection (d) that read “(excluding Steele’s)” are
replaced with the following: “(excluding Gordmans)”.


(b)The following paragraph is added as a separate paragraph following the final
paragraph of subsection (d):


“Upon the request of Stage, Bank shall ensure that at least one (1) individual
member of the field sales team is assigned solely to physical retail Sales
Channels


8

--------------------------------------------------------------------------------





operating under the Gordmans Mark at all times, unless and until Stage requests
a realignment of the field sales team.”




16.
Schedule 6.1 - Plan Economics. The parties hereby agree that Schedule 6.1 of the
Agreement is amended as of the Gordmans Amendment Execution Date as follows:

[****]


17.
Counterparts; Effectiveness. This Gordmans Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original, but all of such counterparts shall together constitute one and the
same instrument. Unless otherwise set forth herein, all provisions of this
Gordmans Amendment shall become binding on the Gordmans Amendment Execution Date
and become effective as of the Gordmans Amendment Effective Date.



18.
General. This Gordmans Amendment shall not be changed, modified or amended
except in writing and signed by both of the Parties hereto. The provisions of
this Gordmans Amendment shall be considered a part of the Agreement. Except as
specifically amended in this Gordmans Amendment, the provisions of the
Agreement, as amended, remain unaffected and in full force and effect. The
provisions of this Gordmans Amendment shall prevail in the event of any conflict
between the provisions hereof and the provisions of the Agreement.





IN WITNESS WHEREOF, SSI and Bank have executed this Gordmans Amendment in a
manner and form sufficient to bind them on the Gordmans Amendment Execution
Date.


STAGE STORES, INC.
 
 
COMENITY BANK (formerly known as
 
 
 
WORLD FINANCIAL NETWORK BANK)
 
 
 
 
By: /s/ Oded Shein
 
 
By: /s/ John Marion
 
 
 
 
Oded Shein
 
 
John Marion
Printed Name
 
 
Printed Name
 
 
 
 
EVP,CFO
 
 
8/14/17 (President)
Title
 
 
Title



9

--------------------------------------------------------------------------------





Schedule 1.1(b)
Stage Marks
 


Word Marks:


Give the Unexpected
gRewards
Gordmans
G Something Unexpected
Something Unexpected




Stylized Design Marks:


gordmansmark.jpg [gordmansmark.jpg]


10

--------------------------------------------------------------------------------





Schedule 1.1(d)
Covered Gordmans Store


STORE NO.
STREET ADDRESS
CITY
STATE 
ZIP CODE
6079
2230 S Promenade Blvd
Rogers
AR
72758
6060
1972 Southgate Road
Colorado Springs
CO
80906
6105
8055 W Bowles Ave
Littleton
CO
80123
6041
10001 Grant St.
Thornton
CO
80229
6072
4601 1st Ave SE
Cedar Rapids
IA
52402
6080
2515 Corridor Way
Coralville
IA
52241
6082
3125 Manawa Centre Dr
Council Bluffs
IA
51501
6002
3860 Elmore Ave
Davenport
IA
52807
6019
1200 SE Army Post Rd
Des Moines
IA
50315
6021
2590 Hubbell Ave
Des Moines
IA
50317
6045
1400 22nd St
Des Moines
IA
50266
6036
5001 Sergeant Rd, Suite 140
Sioux City
IA
51106
6023
2060 Crossroads Blvd #200
Waterloo
IA
50702
6103
2260 N. Eagle Road
Meridian
ID
83646
6059
16740 North Marketplace Blvd
Nampa
ID
83687
6004
1901 N Market
Champaign
IL
61822
6027
81 Ludwig Dr
Fairview Heights
IL
62208
6003
4401 27th St
Moline
IL
61265
6071
7611 North Grand Prairie Dr
Peoria
IL
61615
6107
340 West Washington Street
Peoria
IL
61611
6008
3231 S Veterans Parkway
Springfield
IL
62704
6112
945 East Lewis & Clark Pkway
Clarksville
IN
47129
6083
902 S Thomas Road
Ft Wayne
IN
46804
6076
100 S Creasy Lane, Suite 1400
Lafayette
IN
47905
6084
4430 Grape Road
Mishawaka
IN
46545
6114
710 Porter's Vale Blvd
Valparaiso
IN
46383
6029
3245 Topeka Blvd
Topeka
KS
66611
6028
2057 N Rock Rd, Suite101
Wichita
KS
67206
6081
7011 W Central #300
Wichita
KS
67212
6078
3801 Mall Road
Lexington
KY
40503
6121
5202 Bay Road
Saginaw
MI
48604
6119
4910 Wilson Ave SW
Wyoming
MI
49418
6086
901 County Rd 42 West
Burnsville
MN
55306
6087
8268 Tamarack Village
Woodbury
MN
55125
6124
235 Arnold Crossroads Center
Arnold
MO
63010
6009
687 Gravois Bluffs Blvd
Fenton
MO
63026
6047
13500 A East 40 Hwy
Independence
MO
64055
6048
309 NE Englewood Rd
Kansas City
MO
64118
6063
2259 Missouri State Hwy K
O'Fallon
MO
63366
6032
3303 S Campbell Ave
Springfield
MO
65807
6049
1355 S 5th St
St Charles
MO
63301
6039
3702 Frederick Ave
St Joseph
MO
64506
6073
100 Towne Center Loop
Southaven
MS
38671
6120
1449 East LaSalle Drive
Bismarck
ND
58503
6005
5100 14th Ave SW
Fargo
ND
58103
6006
3501 32nd Ave South
Grand Forks
ND
58201
6113
3220 16th ST SW
Minot
ND
58701



11

--------------------------------------------------------------------------------





6042
850 E 23rd St
Fremont
NE
68025
6022
1111 Allen Dr
Grand Island
NE
68803
6044
5050 N 27th St
Lincoln
NE
68521
6085
1617 Eglin Street
Rapid City
SD
57701
6043
4001 S Louise Avenue
Sioux Falls
SD
57106
6102
1101 West Riverdale Road
Riverdale
UT
84405
6089
11590 South District Drive
South Jordan
UT
84095
6116
2351 Holmgren Way
Ashwaubenon
WI
54304
6109
7450 Green Bay Road, Suite B
Kenosha
WI
53142
6018
131 East Towne Mall
Madison
WI
53704
6065
3701 Rib Mountain Drive
Wausau
WI
54401



12

--------------------------------------------------------------------------------





Schedule 3.15(c)
Communications and Systems Changes


Change Name
Date of Full Implementation
Description of Change
[****]
04/30/18
[•]
[****]
10/31/18
[•]
[****]
10/31/18
[•]
[****]
10/31/18
[•]







































































20266256_2




13